Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a LED lamp, comprising: a driver module (i) being accommodated in the first inner cavity and (ii) having a top end connected to a LED inner vessel accommodated in the first inner cavity and a bottom end mounted to the support module; and a closed second inner cavity being formed within the LED inner vessel, the second inner cavity containing therein (i) a second gas medium comprising helium and hydrogen and (ii) a LED light source module comprising a support unit having a hydrogen releasing agent mounted thereto, the hydrogen releasing agent being configured to release the hydrogen for mixing with the helium are not disclosed. 
The closest prior art are Hussell et al. (US Pub. 2013/0271987) and Negley (USPN 9,482,421). While Hussell discloses a LED lamp (Fig. 2) and Negley discloses a LED lamp (Fig. 6). Neither Hussell nor Negley disclose or suggest in summary a LED lamp, comprising: a driver module (i) being accommodated in the first inner cavity and (ii) having a top end connected to a LED inner vessel accommodated in the first inner cavity and a bottom end mounted to the support module; and a closed second inner cavity being formed within the LED inner vessel, the second inner cavity containing therein (i) a second gas medium comprising helium and hydrogen and (ii) a LED light source module comprising a support unit having a hydrogen releasing agent mounted thereto, the hydrogen releasing agent being configured to release the hydrogen for mixing with the helium.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875